Name: 89/470/EEC: Commission Decision of 14 July 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-08-10

 Avis juridique important|31989D047089/470/EEC: Commission Decision of 14 July 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (only the Danish text is authentic) Official Journal L 233 , 10/08/1989 P. 0029 - 0029*****COMMISSION DECISION of 14 July 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the Danish text is authentic) (89/470/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 2506/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member States concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas Denmark has submitted such an application; Whereas Aalborg, Broenderslev, Dronninglund, Hals, Sejlflod and Aabybro kommuner in Nordjyllands amt, and Nakskov, Hoejreby, Ravnsborg and Rudbjerg kommuner in Storstroems amt satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The Aalborg, Broenderslev, Dronninglund, Hals, Sejlflod and Aabybro kommuner in Nordjyllands amt, and Nakskov, Hoejreby, Ravnsborg and Rudbjerg kommuner in Storstroems amt in Denmark are hereby found to satisfy the criteria in Article 3 (1) of Council Regulation (EEC) No 2506/88. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 14 July 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.